In an action in which the plaintiff wife was granted a judgment of divorce, the parties cross-appeal from an order of the Supreme Court, Nassau County, entered October 27, 1976, which, after a hearing, inter alia, reduced the amount of alimony payable to plaintiff by defendant *841to $250 per week, vacated the provision in the judgment which awarded support for the child Caren, who was attending college, fixed arrears at $1,200 and found defendant to be in contempt of court for his willful failure to pay alimony and child support for a certain period, and awarded plaintiff a counsel fee of $3,000. Order affirmed, without costs or disbursements. Upon considering the evidence presented at the hearing as to the defendant husband’s present financial condition and the needs of plaintiff and the children, we hold that the reductions made as to alimony and child support were proper. We have considered the other arguments presented by the parties and find them to be without merit. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.